Title: To George Washington from Robert Dinwiddie, 24 September 1757
From: Dinwiddie, Robert
To: Washington, George



Sir
Williamsburg Septr 24th 1757

After closing my Letter to You of this Date I recd Yours of the 20th by Brinker giving Acct of the miserable Distress our Frontier Inhabitants are in, which gives me the greatest Concern & Uneasiness—Really it is not in my Power to do more for defence against the Incursions of our barbarous Enemies, than to recommend Your speedy executing my Orders to You, for raising a Company of Rangers to consist of 100 Men &ca to effect which I pray You to exert Yourself.
I agree to Lieutt Fell’s Resignation, & Your appointg Mr Chew—You will observe what I write about Ct. McNeill in my former. I remain Sir Your humble Servant

Robt Dinwiddie

